NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via a phone conversation with attorney Joell Hibshman (506946) on 3/3/2021.
The application has been amended as follows:
18.	(Currently Amended) A method for supporting a heat exchanger, the heat exchanger having a tube member, a first fin portion attached to the tube member, and a second fin portion attached to the tube member and spaced apart from the first fin portion, the method comprising:
at least partially surrounding the tube member with a support member, the support member being made from a compressible material and being in direct contact with the tube member:
at least partially surrounding the support member with a clip, the clip including an attachment feature; and compressing the support member between the tube member and the clip to form a seal between the tube member and the support member.


REASONS FOR ALLOWANCE
Claims 1-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a support assembly comprising: a support member disposed between the clip and the tube member, wherein the support member at least partially surrounds a perimeter of the tube member and is disposed in direct contact with the tube member to form a seal therewith, a method comprising: at least partially surrounding a tube member with a support member, the support member being made from a compressible material and being in direct contact with the tube member; at least partially surrounding the support member with a clip, the clip including an attachment feature; and compressing the support member between the tube member and the clip to form a seal between the tube member and the support member.
The closest prior art reference is: Gopireddy (20160231066):
 	Gopireddy discloses a support assembly for a heat exchanger, the heat exchanger having a tube member, a first fin portion, and a second fin portion spaced apart from the first fin portion, the support assembly comprising: a clip having one or more attachment features; and a support member disposed between the first fin portion and the second fin portion, a method for supporting a heat exchanger, the heat exchanger having a tube member, a first fin portion attached to the tube member, and a second fin portion attached to the tube member and spaced apart from the first fin portion.

Further, there appears to be no reason to modify Gopireddy to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763